Title: To Alexander Hamilton from Oliver Wolcott, Junior, 1 September 1796
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury DepartmentSeptember 1st. 1796
Sir
Lieutenant Colonel Fleury has credit on the Books of the Treasury as a foreign Officer for Seven thousand, five hundred & Seventy Dollars & fifty eight Cents principal, for which there exists an appropriation; this sum will therefore be paid at any time on the production of a power of Attorney and the original Certificates.
If however a transmission of the original Certificates would be attended with too great risque they may be lodged with our Minister in Paris and a Certificate from him that this is done, with a proper power of Attorney will be Sufficient.

The Interest on this debt ceased on the last day of December 1792, the sum then due was, One thousand eight hundred & Sixteen Dollars & Ninety four Cents, for the payment of which provision was made at Paris—this sum may be yet received at Paris by application to our Minister Mr. Munroe or His Successor General Pinckney when he shall have arrived.
If payment of the Interest last mentioned, is however preferred in the United States, it will be so made, on the production of a Certificate from our Minister, mentioning that the claim for payment in Paris, has been renounced.
It will be best for Colo Fleury to obtain payment here as soon as possible, for although his Monies are perfectly safe, they are in their present state entirely unproductive. As soon as payment shall be obtained from the Treasury, the monies may if he chooses, be advantageously invested in the purchase of Stock.
I am with perfect respect   Sir   Your most Obedient Servant
Oliv. Wolcott Jr.
Alexander Hamilton Esqr.
